DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 01/15/2021. 
Accordingly, claims 1- 16, 18 are presently pending and active (claim 1 is an independent claim). 
Drawings
The objection is withdrawn in view of cancellation of claim 17.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“microwave coupling configuration” in claim 1;
“gas flow system” in claim 1.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, 
“microwave coupling configuration” shall be interpreted as comprising a coaxial line comprising an inner conductor 16 and outer conductor 18 in terms of paragraph [0071] of the specification as supplied, or equivalents thereof; and 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 6, 11 – 13, 18 is /are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wild et al (US 6,645,343){hereinafter Wild} in view of Watanabe et al (US 6,158,383){hereinafter Watanabe} and Kanai et al (US 5,520,771){hereinafter Kanai}.
Regarding Claims 1, 2, 11: Wild teach a microwave plasma reactor for manufacturing synthetic diamond material via chemical vapour deposition, the microwave plasma reactor comprising:
a plasma chamber 2 (reactor housing – Fig. 1 and col. 3, lines 48-49) comprising a base (bottom wall of reactor 2), a top plate (marked 2b in Fig. 1), and a side wall 2a extending from said base to said top plate defining a resonance cavity (col. 3, line 49), wherein the resonance cavity has a central rotational axis of symmetry (longitudinal axis L – Figs. 1, 2 and col. 4, lines 21-23) extending from the base to the top plate, and wherein the top plate 2b is mounted across said central rotational axis of symmetry (Figs. 1, 2);

a gas flow system (comprising gas inlet 10 and gas outlet 11 – Fig. 1 and col. 4, line 2) for feeding synthetic diamond material process gases (carbon-containing reaction gas) into the plasma chamber and removing them therefrom (col. 4, lines 2-5); and
a substrate holder 3 (col. 3, lines 51-52) disposed in the plasma chamber and comprising a supporting surface for supporting a substrate on which the synthetic diamond material is to be deposited in use (col. 3, lines 57-61);
wherein the resonance cavity is configured to have a height, as measured from the base to the top plate of the plasma chamber (the chamber/cavity has a height - Fig. 1), 
wherein the resonance cavity is further configured to have a diameter (the chamber/cavity has a uniform diameter - Fig. 1), as measured at a height less than 50% of the height of the resonance cavity as measured from the base, 
wherein the resonance cavity comprises internal walls configured to be exposed to a plasma 4 (col. 3, line 54) formed within the resonance cavity in use, said internal walls comprising metallic surfaces (the walls are metallic – col. 2, lines 38-39) forming at least 75% of a total surface area of said internal walls within the resonance cavity (as seen from Fig. 1, the internal walls of the resonance cavity 2 comprise metallic surfaces forming all the walls except for the annular window 12 – Fig. 1){as also regards claim 11},
wherein a portion of said internal walls is formed by a dielectric window 12 (microwave window formed by quartz ring – Figs. 1, 2 and col. 4, lines 16-19), formed in one or several sections, said dielectric window forming no more than 25% of the total surface area of the 
wherein the plasma chamber 2 does not contain a quartz process gas confinement element (as shown in Fig. 1).
Wild do not explicitly teach the plasma chamber defines a resonant cavity for supporting a microwave resonance mode;
the resonant cavity which supports a TM011 resonant mode between the base and the top plate at a frequency in the range 400 to 500 MHz, 800 to 1000 MHz, or 2300 MHz to 2600Mz; and 
the resonance cavity satisfies the condition that a ratio of the resonance cavity height / the resonance cavity diameter is in the range 0.3 to 1.0.
Watanabe teach a microwave plasma apparatus comprising a cavity resonator 6 (Fig. 1 and col. 3, lines 54-57) for resonating microwaves in TM.sub.011 mode. Watanabe further teach that cavity resonator 36 (Fig. 16) is constructed to have such a size as will resonate in the circular TM.sub.011 mode. This cavity resonator 36 is made of a metal (i.e. with no quartz element) having a high conductivity, such as aluminum or copper, to prevent loss in the microwave power (col. 13, lines 51-55 and col. 14, lines 10-23). Watanabe also teach microwaves of frequency 2.45 GHz (i.e. from 2300 MHz to 2600 MHz) are supplied by a magnetron 4 (col. 4, lines 4-6).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the resonant cavity and optimize its size (viz. the diameter and the height of the resonance cavity) such that it supports TM011 mode at a frequency between 2300 MHz to 
Furthermore, Kanai teach a plasma apparatus comprising a cavity resonator 112f (cylindrical cavity resonator – Fig. 27 and col. 18, lines 40-43). Kanai further teach that the cylindrical cavity resonator is permitted to resonate the propagated microwaves in a specified electromagnetic field mode by appropriately selecting the inner diameter and length (i.e. height) of the cylinder, and part of the microwaves of high energy density in the specified mode as obtained by the resonance is introduced into the space 50d through a microwave transmitting window 40d (col. 18, lines 55-61). Kanai also teach that frequency of microwaves is 2.45 GHz (col. 19, lines 12-13).
It would have been obvious to one of ordinary skills in the art at the time of the invention to select/optimize the ratio of the resonance cavity height to its diameter in view of teaching by Kanai in the apparatus of Wild to obtain a desired mode of electromagnetic field to obtain enhanced homogeneity of the sample to be processed (Kanai- col. 20, lines 18-20){as also regards claim 2}.
Regarding Claim 6: Wild in view of Watanabe and Kanai teach the resonance cavity 2/1 or 36/120f is cylindrical (Fig. 1- Wild, Fig. 1 or 16 – Watanabe, and Fig. 27 – Kanai).
Regarding Claim 12: Wild in view of Watanabe and Kanai teach the resonance cavity 36 is made from material having high conductivity, such as aluminum (col. 13, lines 53-55) that will comprise at least 80% by weight of aluminum. 
Regarding Claim 18: Wild in view of Watanabe and Kanai teach the dielectric window (quartz ring 13) is annular (being ring shaped){Fig. 1 and col. 4, lines 16-19, Wild}.

Claims 3, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wild et al (US 6,645,343){hereinafter Wild} in view of Wild et al (US 6,645,343) {hereinafter Wild} in view of Watanabe et al (US 6,158,383) {hereinafter Watanabe} and Kanai et al (US 5,520,771){hereinafter Kanai} as applied to claims 1, 2, 6, 11 – 13, 18 and further in view of Asmussen et al (US 2003/0152700){Asmussen}.
Regarding Claim 3: Wild in view of Watanabe teach all limitations of the claim including that size (or height) of the resonance cavity may be selected (optimized) to obtain a desired resonance mode (as already explained above under claim 1) but do not explicitly teach wherein the resonance cavity height, as measured from the base to the top plate of the plasma chamber, is in a range:
300 mm to 600 mm, 300 mm to 500 mm, or 400 mm to 500 mm at a microwave frequency f in the range 400 MHz to 500 MHz;
150 mm to 300 mm, 150 mm to 250 mm, or 200 mm to 250 mm at a microwave frequency f in the range 800 MHz to 1000 MHz; or
50 mm to 110 mm, 50 mm to 90 mm, or 70 mm to 90 mm at a microwave frequency f in the range 2300 MHz to 2600 MHz.
	Asmussen teach a plasma apparatus 301 (application – Fig. 1F and 0055) comprising:
a resonant cavity (with walls 301A – Fig. 1F and 0055) comprising metallic (brass).
Asmussen further teach that with a fixed excitation frequency and cavity radius, the cavity length is adjusted to excite the TM.sub.013 mode and excites a hemispherical plasma discharge 312 in good contact with a substrate (0055). Asmussen additionally teach that the microwave frequency can be 915 MHz or 2.45 GHz (0014) and that height of the cavity (or length) can be adjusted to obtain a desired electromagnetic mode and optimally match the 
It would be obvious to adjust the height (length) of the resonance cavity as a result effective variable as per variables like electromagnetic frequency in view of teaching by Asmussen in the apparatus of Wild in view of Watanabe and Kanai to obtain uniform deposition over large area substrates [MPEP 2144.05 II. B]. 
Regarding Claim 5: Wild in view of Watanabe and Kanai teach all limitations of the claim but do not explicitly teach the resonance cavity has a volume in a range: 0.018 m3 to 0.530 m3, 0.062 m3 to 0.350 m3, 0.089 m3 to 0.270 m3, or 0.133 m3 to 0.221 m3 at a microwave frequency f in the range 400 to 500 MHz; 
0.002 m3 to 0.06 m3, 0.007 m3 to 0.04 m3, 0.01 m3 to 0.03 m3, or 0.015 m3 to 0.025 m3 at a microwave frequency f in the range 800 MHz to 1000 MHz; or 
9.8 x 10-5 m3 to 2.9 x 10-3 m3, 3.4 x 10-4 m3 to 1.96 x 10-3 m3, 4.9 x 10-4 m3 to 1.47 x 10-3 m3, or 7.35 x 10-4 m3 to 1.23 x 10-3 m3 at a microwave frequency f in the range 2300 to 2600 MHz.
Asmussen is discussed above. Asmussen teach resonant cavity (with diameter 17.78 cm and height 21.7 cm) has a volume in the range of 5.3 x 10-3 m3 at a frequency of 2.45 GHz, (which is close to claimed value of 2.9 x 10-3 m3). Further, Asmussen ‘588 also teach that frequency of microwaves can be 2.45 GHz (at least col. 7, lines 56-57), and that size of plasma 
Asmussen is an analogous art pertaining to plasma apparatus for semiconductor substrate processing. 
It would be obvious to adjust the height (length) and diameter of the resonance cavity (i.e. volume of the cavity) as a result effective variable as per variables in view of teaching by Asmussen’588 in the apparatus of Wild in view of Watanabe and Kanai to obtain control over size of plasma and obtain uniform deposition over large area substrates [MPEP 2144.05 II. B]. 
Regarding Claim 12: Wild in view of Watanabe teach all limitations of the claim but do not teach the metallic surfaces of the internal walls of the resonance cavity form at least 75%, 80%, 85%, 90% or 95% of a total surface area of said internal walls within the resonance cavity.
Asmussen is discussed above.
Asmussen also teach movable sliding short 308 (normally made from metal). Considering that Asmussen teach length Ls as 21.8 cm and dia, of cavity as 17.78 cm (0055), the total inside surface area of the cavity would be 2 x pi. x radius x height + 2 x pi. x radius x radius (which equals approx. 1708 cm2). Further, considering that Asmussen teach length Ls as 21.8 cm and dia, of cavity as 17.78 cm (0055) the area of metallic surface (inner surface area of the brass tube with length Ls) would be 1212 cm2. Considering further the inner surface area of sliding short (metallic) to be approx. 50 % of the total surface area of the upper end of the cavity, the metallic surfaces of the internal walls of the resonance cavity form approx. 78 % of total surface area of said internal walls (including both ends) within the resonance cavity{which meets the claimed value of 75 %}.
. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wild et al (US 6,645,343){hereinafter Wild} in view of Wild et al (US 6,645,343){hereinafter Wild} in view of Watanabe et al (US 6,158,383){hereinafter Watanabe} and Kanai et al (US 5,520,771){hereinafter Kanai} as applied to claims 1, 2, 6, 11 – 13, 18 and further in view of Bigelow et al (US 5,370,912){hereinafter Bigelow}.
Regarding Claim 4: Wild in view of Watanabe and Kanai teach all limitations of the claim including that size (or diameter) of the resonance cavity may be selected (optimized) to obtain a desired resonance mode (as already explained above under claim 1) but do not explicitly teach the resonance cavity diameter is in the range:
400 mm to 1000 mm, 500 mm to 900 mm, or 600 mm to 800 mm at a microwave frequency f in the range 400 MHz to 500 MHz;
200 mm to 500 mm, 250 mm to 450 mm, or 300 mm to 400 mm at a microwave frequency f in the range 800 MHz to 1000 MHz; or 
70 mm to 180 mm, 90 mm to 160 mm, or 110 mm to 150 mm at a microwave frequency f in the range 2300 MHz to 2600 MHz.
Bigelow teach a plasma apparatus wherein by changing the frequency to 915 MHz, the diameter of cavity can be increased to 30.48 cm (or 304 mm){col. 9, lines 34- 38}[which meets the claimed value of 200 mm to 500 mm for a frequency range of 800 MHz to 1000 MHz}.

It would be obvious to adjust the diameter of the resonance cavity as a result effective variable as per variables like electromagnetic frequency in view of teaching by Bigelow in the apparatus of Wild in view of Watanabe and Kanai to obtain uniform deposition over large area substrates. 

Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wild et al (US 6,645,343){hereinafter Wild} in view of Wild et al (US 6,645,343){hereinafter Wild} in view of Watanabe et al (US 6,158,383){hereinafter Watanabe} and Kanai et al (US 5,520,771){hereinafter Kanai} as applied to claims 1, 2, 6, 11 – 13, 18 and further in view of Sohn et al (US 2004/0134431){hereinafter Sohn}.
Regarding Claim 7: Wild in view of Watanabe and Kanai teach all limitations of the claim including but do not explicitly teach 
an upper portion of the resonance cavity has a larger diameter than a lower portion of the resonance cavity, the upper portion of the resonance cavity being configured to support at least one secondary microwave mode which at least partially eliminates a high electric-field anti-node in the upper portion of the resonance cavity in use.
Sohn teach a plasma apparatus comprising a resonance cavity 112 having an upper portion that has a larger diameter than a lower portion of the resonance cavity 112 (as shown in Figs. 2, 3, 5), the upper portion of the resonance cavity being configured to support at least one secondary microwave mode which at least partially eliminates a high electric-field anti-node in the upper portion of the resonance cavity in use (Figs. 4b, 4c and at least 0054-0057).

It would be obvious to provide the resonance cavity with an upper portion having a larger diameter than a lower portion of the resonance cavity in view of teaching by Sohn in the apparatus of Wild in view of Watanabe and Kanai to obtain enhanced concentration of microwave power at the substrate support for processing large substrate.
Further, claim limitation “to support at least one secondary microwave mode” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering the teachings of prior art cited, especially Sohn, Watanabe and Kanai.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wild et al (US 6,645,343){hereinafter Wild} in view of Wild et al (US 6,645,343){hereinafter Wild} in view of Watanabe et al (US 6,158,383){hereinafter Watanabe}, Kanai et al (US 5,520,771){hereinafter Kanai} and Sohn et al (US 2004/0134431){hereinafter Sohn} as applied to claim 7 and further in view of Kakehi et al (US 5,433,789){hereinafter Kakehi}.

Wild in view of Watanabe, Kanai and Sohn do not explicitly teach a ratio of a lower diameter / an upper diameter of the resonance cavity is greater than 0.4 and less than 1.
However, it is known that specific mode can be selected depending upon diameter of resonance cavity, as taught by Watanabe (col. 13, lines 51-55 and col. 14, lines 10-23), and Kanai (col. 18, lines 55-61).
Further, Kakehi teach a plasma apparatus comprising a waveguide cavity including a lower diameter section 4 (first waveguide portion – Fig. 3a and col. 6, lines 35-43) having a diameter of 90 mm and a larger diameter section 6 (wide-section portion – Fig. 3a) having a diameter of 270 mm (col. 6, lines 35-43). Kakehi teach that in the narrow section 4 only a single mode propagates and in the larger section 6 a number of modes can propagate. Further, Kakehi teach example of ratio of lower diameter to upper diameter as 90/270 = 0.33 (col. 6, lines 35-43).
It would be obvious to select/optimize the ratio of a lower diameter / an upper diameter of the resonance cavity in view of teaching by Kakehi in the apparatus of Wild in view of Watanabe, Kanai and Sohn to control the microwave propagation modes and obtain enhanced uniformity of substrate processing (as also regards claim 9).
Regarding Claim 10: Wild in view of Watanabe, Kanai, Sohn and Kakehi teach all limitations of the claim but do not explicitly teach wherein at a microwave frequency f in the range 400 to 500 MHz the lower diameter lies in a range 400 mm to 900 mm, 500 mm to 900 
at a microwave frequency f in the range 800 MHz to 1000 MHz the lower diameter lies in a range 200 mm to 450 mm, 250 mm to 450 mm, 300 mm to 400 mm, or 330 mm to 400 mm, and the upper diameter lies in a range 300 mm to 500 mm, 350 mm to 500 mm, 350 mm to 450 mm, or 400 mm to 450 mm; or
at a microwave frequency f in the range 2300 to 2600 MHz the lower diameter lies in a range 70 mm to 160 mm, 90 mm to 160 mm, 100 mm to 150 mm, or 120 mm to 150 mm, and the upper diameter may he in a range 100 mm to 200 mm, 120 mm to 200 mm, 130 mm to 170 mm, or 150 mm to 170 mm.
Kakehi is discussed above.
Kakehi teach that microwave frequency is 2.45 GHz (i.e. 2450 MHz){Kakehi – col. 5, line 66), and also teach that the lower diameter is 90 mm and the upper diameter is 270 mm (col. 6, lines 35-43).
Further, it is known that specific mode can be selected depending upon diameter of resonance cavity, as taught by Watanabe (col. 13, lines 51-55 and col. 14, lines 10-23), and Kanai (col. 18, lines 55-61).
It would be obvious to select/optimize the lower and upper diameters of the resonance cavity at the microwave operating frequency in view of teaching by Kakehi, Watanabe and Kanai in the apparatus of Wild in view of Watanabe, Kanai and Sohn to enable control the microwave propagation modes and obtain enhanced uniformity of substrate processing.

Claims 14 - 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wild et al (US 6,645,343){hereinafter Wild} in view of Wild et al (US 6,645,343) {hereinafter Wild} in view of Watanabe et al (US 6,158,383) {hereinafter Watanabe} and Kanai et al (US 5,520,771){hereinafter Kanai} as applied to claims 1, 2, 6, 11 – 13, 18 and further in view of Ishii et al (US 2003/0150561){hereinafter Ishii} or alternately, Kazumi et al (US 2001/0023663){hereinafter Kazumi}.
Regarding Claim 14: Wild in view of Watanabe and Kanai teach all limitations of the claim including that the resonator formed by the reactor housing can also be designed such that there exist spatially separated areas of high or maximum field strength in which the substrate holders are positioned (col. 3, lines 28-31).
Wild in view of Watanabe and Kanai do not explicitly teach the microwave plasma reactor further comprises an electrically conductive surface located within the plasma chamber over a high electric field anti-node region which would exist in a corresponding plasma chamber which did not comprise the conductive surface.
Ishii teach a plasma apparatus comprising an electrically conductive surface 64 (metallic reflector - Fig. 1 and 0044) located within a plasma chamber4 (processing container). Ishii further teach that the electrically conductive surface 64 serves to reflect a high frequency (microwave) electrical field which has been reflected by the inner wall of the container 4, outward again. Ishii also teach that the apparatus is capable of reflecting the high-frequency (microwave) electric field concentrating in the center of the processing space S as a result of reflection, outward again. Therefore, the intensity of an electromagnetic field in the space S below the disc-shaped antenna member 60 is equalized as shown in the lower graph of FIG. 1. 
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide an electrically conductive surface located within the plasma chamber over a high electric field anti-node region in view of teaching by Ishii in the apparatus of Wild in view of Watanabe and Kanai to obtain even processing for a large-sized substrate stable and uniform deposition over large area substrates.
Alternately, Kazumi teach a plasma apparatus comprising an electrically conductive surface 19b (conical boss, part of disk –shaped antenna 17 – Fig. 2B and 0024, 0028) located within the plasma chamber 3 over a high electric field anti-node region (high electric field distribution - 0025).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide an electrically conductive surface located within the plasma chamber over a high electric field region in view of teaching by Kazumi in the apparatus of Wild in view of Watanabe and Kanai to obtain more uniform plasma distribution (0003, 0007 – Kazumi).
Further, claim limitation “which would exist in a corresponding plasma chamber which did not comprise the conductive surface” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

Regarding Claim 15: Wild in view of Watanabe, Kanai and Ishii (or Kazumi) teach the conductive surface 19b is cone-shaped (Fig. 2B, Kazumi).
Regarding Claim 16: Wild in view of Watanabe, Kanai and Ishii (or Kazumi) teach the conductive surface 17b can be cone-shaped with a rounded tip (downwardly convex - Fig. 4B and 0031, Kazumi).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,403,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent are substantially same as the instant application, except for claim 18, that recites limitation regarding annular dielectric window that is included in claim 1 of the patent. To that extent claim 1 of the patent is narrower in scope than that of the instant application.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive, as explained hereunder:
Claims Rejections under 35 U.S.C. § 103

i) Applicant has argued (page 8 of remarks) that Watanabe does not describe the use of a TM011 mode in the context of CVD synthetic diamond deposition. Watanabe also does not describe the diameter to height ratio of claim 1, which is critical to supporting the TM011 resonant mode and achieving the beneficial technical effects outlined in the bullet points above. Indeed, Watanabe is unconcerned with a microwave plasma reactor for manufacturing synthetic diamond material by chemical vapor deposition and, instead, is primarily concerned with plasma treatment of semiconductors. Further, use of a TM011 resonant mode in Watanabe’s application does not teach or suggest the use of a TM011 resonant mode in the claimed application. 
Examiner respectfully disagrees and responds that Watanabe teaches that the invention can be used for film treatment (col. 1, line 17) and chemical vapor deposition (col. 17, lines 1-2). Watanabe also teach that resonance cavity 36 can be sized so as to resonate in TM011 mode (col. 13, lines 51-52). It would have been obvious to one of skill in the art to optimize the size of resonance cavity (viz. the diameter and the height of the resonance cavity) such that it supports TM011 mode in view of teaching by Watanabe in the apparatus of Wild to obtain stable and uniform deposition over large area substrates. Regarding applicant’s contention that Watanabe is unconcerned with manufacturing synthetic diamond material by chemical vapor deposition and, instead, is primarily concerned with plasma treatment of semiconductors, examiner notes that Watanabe is also related with deposition (CVD) apparatus (as indicated above) and it would have been obvious to consider the teaching of Watanabe in the apparatus of Wild in regard to the resonance cavity. Furthermore, Kanai that also pertains to deposition apparatus (col. 1, line 15)  teach that cylindrical cavity resonator is permitted to resonate the propagated microwaves in a specified electromagnetic field mode by appropriately selecting the inner diameter and length of 
ii) Applicant has also argued (pages 8-9) that the Office Action of September 15, 2020 cannot assume that a person of skill would consider Watanabe’s use of a TM011 resonant mode in CVD synthetic diamond deposition absent some teaching or suggestion to do so, which is not present in Watanabe or any of the other cited references. Moreover, the chamber design and configuration of a TM011 resonant mode that is applicable to Watanabe’s plasma treatment of semiconductors is significantly different than the design and configuration of a TM011 resonant mode in another application, such as the claimed CVD synthetic diamond deposition. Therefore, even if a Wild was modified in accordance with Watanabe’s teaching of a TM011 resonant mode, the Office cannot assume that the claimed chamber design and configuration would result merely from routine optimization.
Examiner responds that both Watanabe and Kanai also pertain to plasma deposition apparatus and thus reasonably pertinent to Wild and the claimed invention. It would have been obvious to optimize the size (viz. ratio of height to diameter) of the resonance cavity in view of teaching by Watanabe and Kanai (as per office action) to obtain uniform deposition over large substrates (Wild – col. 3, lines 59-60).

Examiner responds that Watanabe clearly discloses that the invention relates to a plasma processing method and apparatus for generating a plasma using microwaves to subject a substrate to be treated, such as a wafer, to a plasma processing, such as an etching or filming treatment (col. 1, lines 12-17). Watanabe also discloses that the embodiments of the invention can be applied to another plasma processing apparatus, such as a CVD (Chemical Vapor Deposition) apparatus (col. 16, line 66 to col. 17, line 2). Thus Watanabe is reasonable pertinent to Wild and the claimed invention and it would have obvious to one of skill in the art to combine its teachings with Wild to arrive at the claimed invention. As regards applicant’s contention that Wild’s fifth embodiment that describes using a TM011 mode (i.e., Watanabe, col. 13, Ins 51-52), 
As regards double patenting rejection, applicant’s contention (page 11) is noted. However, pending resolution of substantive issue pertaining to the existing claims, the double patenting rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
i) Gartner et al (US 4,877,642) teach a plasma apparatus comprising a cylinder cavity resonator and discloses that for TM011 mode, the height to diameter of a cavity resonator can be 23.3/30 = 0.77{col. 5, lines 1-2}, and also 2.331 cm/3 cm = 0.777  {col. 6, lines 9-40}.
ii) Lewis et al (US 6,020,579) teach a microwave applicator and disclose that a complete series of modes can be achieved by varying the diameter of the applicator, and some may be more advantageous for a particular process. For example, the processing of silicon wafers using microwave energy has been found to be most effective utilizing the TE.sub.111, TM.sub.011 and has been theorized for the TM.sub.010 modes to provide maximum uniformity over the workpiece (col. 12, lines 51-58).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716